Citation Nr: 1700225	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  12-11 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a higher rating for left knee patellofemoral syndrome with degenerative spurring of the patella, currently evaluated as 10 percent disabling.

3.  Entitlement to a higher rating for right knee patellofemoral syndrome with degenerative spurring of the patella, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from July 1975 to August 1994.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was scheduled for a hearing before a Veterans Law Judge at the Board's main office in Washington, D.C., in November 2016, but cancelled the hearing and did not request that it be rescheduled (10/21/16 Hearing Related).  The Board finds that all due process requirements were met regarding his hearing request.  38 C.F.R. §§ 20.700, 20.702 (e) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Sleep Apnea

The Veteran maintains that his sleep apnea had its onset during active service.  Service treatment records do not discuss sleep apnea.  The records describe his treatment for sore throats, sinus problems, a dry cough, and viral syndrome (11/3/15 STR Medical (1st set), pp. 35, 37, 41, 47, 49; 11/3/15 STR Medical (3rd set), pp. 4, 11).  When examined for retirement in April 1994, the Veteran reported having shortness of breath (11/3/15 STR Medical (1st set), page 24).  

Post service medical evidence shows sleep apnea was diagnosed in August 2012 (3/19/13 Medical Treatment Record Government Facility, p. 2; 6/16/16 CAPRI, 
p. 78).

In July 2016, the Veteran stated that he had sleep apnea "early in his career" (7/28/16 VA 9 Appeal to Board of Appeals).  His ex-wife noticed that he stopped breathing in his sleep and woke him up.  She stayed awake at night, listened to determine if he was breathing or snored loudly, and caught him breathing in a long exhale that lasted awhile.  

The Veteran should be asked to provide contact information for his ex-wife.  She should be requested to provide a statement of her observations of his breathing patterns while asleep.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

Here, as the record shows that the Veteran has current sleep apnea, and he describes its onset in service (to include as reported by his ex-wife), the Board finds that the low threshold for obtaining a medical opinion or examination is triggered to determine whether the Veteran's current sleep apnea is related to service.

The Veteran's representative stated in a November 2016 Brief that if the Board could not grant service connection, then it requested that an independent medical opinion (IMO) be obtained.  The Board acknowledges this request, but finds that in light of the development needed concerning a statement from the Veteran's ex-wife that and IMO is not warranted at this time.

Knees

The Veteran underwent VA examination in July 2016.  The examiner reported that the Veteran had flare-ups of excruciating left and right knee pain that caused much discomfort and stress, were very painful, and could happen at any time.  Range of motion of the right knee was from 0 to 110 degrees and of the left knee was from 
0 to 120 degrees, with painful flexion, bilaterally.  Repeated motion and flare-ups caused pain, weakness, fatigue, and incoordination that significantly limited functional ability, that the examiner could not describe in terms of range of motion because the Veteran was not tested after such repeated use.

The examiner did not indicate whether there was additional functional limitation in terms of the degree of additional limitation due to flare-ups of bilateral knee pain.  The examination report does not meet the requirements imposed by Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (stating that examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups).

Further, the July 2016 VA examination does not comport to the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2015), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint."  

The United States Court of Appeals for Veterans Claims (Court) found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.  Specifically, the court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-70.  

A new examination is warranted and the examiner should attempt to ascertain passive motion at the time of the prior November 2010 knee examination.

Records

In October 2010, the Veteran reported that he received "all his medical care" at the McGuire Army Medical Center in Richmond, Virginia (10/25/10 VA 21-0820 Report of General Information).  Efforts should be made to obtain these non-VA medical records.  VA has a duty to obtain relevant records.  38 U.S.C.A. § 5103A (b),(c) (West 2014).

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Richmond since September 2016 should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide contact information (name and mailing address) for his ex-wife.  See January 2013 VA Form 21-0820 (listing her name).  Then request that she provide a written statement of her observations of his breathing patterns while asleep.

2. Ask the Veteran to authorize VA to obtain non-VA treatment records, including those from McGuire Army Medical Center in Richmond.

a. If the Veteran fails to provide necessary authorizations, inform him that he can submit the evidence himself.

b. If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claims.

3. Obtain all medical records regarding the Veteran's treatment at the Richmond VAMC since April 2016.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claims.

4. After completing the development requested above, schedule the Veteran for a new VA orthopedic examination of his left and right knee disabilities that measures both active and passive range of motion and in weight bearing and non-weight bearing.  

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.  

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

e. The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examination in November 2010.  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant. 

f. The examiner should provide a full description of the effects the left and right knee disabilities have had on the Veteran's ordinary activities over the course of the appeal period (since 2010), if any. 

g. If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

5. Schedule the Veteran for a VA examination performed to determine whether any current sleep apnea disability is the related to a disease or injury in active service.  The examiner should note that the claims file, including this remand, were reviewed so as to become familiar with the Veteran's pertinent medical history.  Then, address the following:

a. Did the current sleep apnea disability (as noted by 2012 sleep study) at least as likely as not have its onset in service or is it otherwise the result of a disease or injury in service?

b. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

c. The absence of evidence of treatment for sleep apnea problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

d. The examiner is advised that the Veteran is competent to report in-service sleep problems, his symptoms and history, and such reports, including those of a continuity of apnea symptoms since service, must be specifically acknowledged and considered in formulating any opinions.

6. If any benefit on appeal remains denied, then issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2016).



